DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 24-43 have been reviewed and considered by this office action. 

Information Disclosure Statement
	The information disclosure statement filed on 5/8/2020 has been reviewed and considered by this office action.

Drawings
	The drawings filed on 5/8/2020 have been reviewed and are considered acceptable. 

Specification
	The specification filed on 5/8/2020 has been reviewed and is considered acceptable. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “test control unit” in claims 24 and 27-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-25, 27, 29-30, 31-32, 34, 36-37, 38-39, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US Patent 4,654,846) in view of Law et al. (US PGPUB 20040199364) in view of Doll et al. (US PGPUB 20070150136).

Regarding Claims 24, 31, and 38; Goodwin teaches; A sensor device, comprising: (Goodwin; at least column 2, lines 14-15; disclose primary earth sensor assembly (11))
a first plurality of sensor components to generate a first output; (Goodwin; at least column 1, lines 55-56; disclose primary sensors (i.e. first plurality of sensors))
a second plurality of sensor components to generate a second output, (Goodwin; at least column 1, lines 60-65; disclose redundant sensors (i.e. second plurality of sensors))
the first plurality of sensor components and the second plurality of sensor components providing redundancy along different data paths to a communication interface; (Goodwin; at least Fig. 1; disclose primary and backup earth sensor assemblies (11, 12) that are each connected to different communication buses (i.e. different data paths) (25, 27) and provide redundancy to communicate with CPU’s (31, 33))
and a test control unit to: (Goodwin; at least column 3, lines 39-43; disclose processor unit (31) performs testing on the sensor components of the system)
perform a first test on the first plurality of sensor components, (Goodwin; at least column 1, lines 55-56; disclose testing the primary sensors)
determine that the first test is complete; (Goodwin; at least column 1, lines 55-61; determining that the sensors exceed predetermined threshold during testing)
perform a second test on the second plurality of sensor components, (Goodwin; at least column 1, lines 60-66; disclose testing the redundant sensors)
determine that the second test is complete; (Goodwin; at least column 1, lines 60-66; determining whether the redundant sensors exceed an allowable threshold based upon the testing)
Goodwin appears to be silent on; the second output to be used for control of a system and the first output not to be used for control of the system while the first test is being performed, 
the first test to be performed during operation of the system; 
provide an indication that the first test is complete based on determining that the first test is complete, 
the first output to be used for control of the system after a first settling time has elapsed from completion of the first test; 
the second output not to be used for control of the system and the first output to be used for control of the system while the second test is being performed;
and provide an indication that the second test is complete based on determining that the second test is complete, 
the second output to be used for control of the system after a second settling time has elapsed from completion of the second test.
However, Law teaches; the second output to be used for control of a system and the first output not to be used for control of the system while the first test is being performed, (Law; at least Fig. 2; paragraphs [0010] and [0031]; disclose a system and method for testing a plurality of redundant sensors wherein when a sensor is placed in a test mode, the system automatically overrides or inhibits the sensor being tested and continues to use the redundant sensors for monitoring operation of the system)
the first test to be performed during operation of the system; (Law; at least paragraph [0010]; disclose wherein the test is performed while a system is in operation)
the second output not to be used for control of the system and the first output to be used for control of the system while the second test is being performed; (Law; at least Fig. 2; paragraphs [0010] and [0031]; disclose a system and method for testing a plurality of redundant sensors wherein when a sensor is placed in a test mode, the system automatically overrides or inhibits the sensor being tested and continues to use the redundant sensors for monitoring operation of the system)
Goodwin and Law are analogous art because they are from the same field of endeavor or similar problem solving area, of sensor testing and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of inhibiting an output of a sensor in a test mode during system operation as taught by Law with the known system of a redundant sensor and controller system as taught by Goodwin to achieve the known result of more efficient testing and control of a redundant sensor system. One would be motivated to combine the cited art of reference in order to provide a method for testing sensors without causing system actuations such as shut-downs due to the testing of the sensor as taught by Law (paragraph [0010]).
The combination of Goodwin and Law appear to be silent on; provide an indication that the first test is complete based on determining that the first test is complete, 
the first output to be used for control of the system after a first settling time has elapsed from completion of the first test; 
and provide an indication that the second test is complete based on determining that the second test is complete, 
the second output to be used for control of the system after a second settling time has elapsed from completion of the second test.
However, Doll teaches; provide an indication that the first test is complete based on determining that the first test is complete, (Doll; at least paragraph [0036]; disclose wherein after the testing is completed and it has been determined a fault count has exceeded a threshold, providing a warning message to the vehicle operator thus indicating the test is complete)
the first output to be used for control of the system after a first settling time has elapsed from completion of the first test; (Doll; at least paragraphs [0005] and [0007]; disclose a system and method for testing a car safety sensor during vehicle operation and wherein the system blocks the output of the sensor (i.e. applies a settling time) for use for a time period before allowing the system to use the output for control of the system)
and provide an indication that the second test is complete based on determining that the second test is complete, (Doll; at least paragraph [0036]; disclose wherein after the testing is completed and it has been determined a fault count has exceeded a threshold, providing a warning message to the vehicle operator thus indicating the test is complete)
the second output to be used for control of the system after a second settling time has elapsed from completion of the second test. (Doll; at least paragraphs [0005] and [0007]; disclose a system and method for testing a car safety sensor during vehicle operation and wherein the system blocks the output of the sensor (i.e. applies a settling time) for use for a time period before allowing the system to use the output for control of the system)
Goodwin, Law, and Doll are analogous art because they are from the same field of endeavor or similar problem solving area, of sensor testing and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using a sensor output after a settling time following a test and outputting an indication that a test has been completed as taught by Doll with the known system of a redundant sensor and controller system as taught by Goodwin and Law to achieve the known result of more efficient testing and control of a redundant sensor system. One would be motivated to combine the cited art of reference in order to provide a method for providing indication to vehicle operators when sensors fail testing so that corrective actions can be taken as taught by Doll (paragraph [0036]).

Regarding Claims 25, 32, and 39; the combination of Goodwin, Law, and Doll further teach; The sensor device of claim 24, wherein the first settling time and the second settling time are preconfigured amounts of time. (Doll; at least paragraph [0050]; disclose wherein the settling times are predetermined periods).

Regarding Claims 27, 34, and 41; the combination of Goodwin, Law, and Doll further teach; The sensor device of claim 24, wherein the test control unit is to perform the first test based on at least one of: a test command received from an electronic control unit, or a test schedule. (Doll; at least paragraph [0028]; disclose wherein a microprocessor periodically tests the sensors of a vehicle system and wherein the periodic nature is being interpreted as a test scheduled time for monitoring the sensors).

Regarding Claims 29 and 36; the combination of Goodwin, Law, and Doll further teach; The sensor device of claim 24, wherein the sensor device is a crash sensor device of a vehicle. (Doll; at least paragraphs [0003] and [0028]; disclose wherein the sensor devices are an acceleration sensor or an angular rate sensor which are commonly known in the art to be used for roll-over/crash detection of a vehicle).

Regarding Claims 30, 37, and 43; the combination of Goodwin, Law, and Doll further teach; The sensor device of claim 24, wherein the first test is performed after performing a startup test of the system. (Doll; at least paragraphs [0004]-[0005]; disclose wherein the prior art performs testing of the sensors during startup whereas this system performs testing after startup and periodically during operation of the vehicle).

Claims 26, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US Patent 4,654,846) in view of Law et al. (US PGPUB 20040199364) in view of Doll et al. (US PGPUB 20070150136) in further view of Schmitt (US PGPUB 20100023205).

Regarding Claims 26, 33, and 40; the combination of Goodwin, Law, and Doll further teach; The sensor device of claim 24, wherein at least one of the first settling time or the second settling time is a period of time after which a first signal, from the first plurality of sensor components, and a second signal, from the second plurality of sensor components, are within a threshold range of one another. (Doll; at least paragraph [0007]; disclose a settling time period after a testing period for a sensor and wherein the reference of Goodwin teaches a first and second plurality of sensor components)
The combination of Goodwin, Law, and Doll appear to be silent on; The sensor device of claim 24, wherein at least one of the first settling time or the second settling time is a period of time after which a first signal, from the first plurality of sensor components, and a second signal, from the second plurality of sensor components, are within a threshold range of one another. (Schmitt; at least paragraphs [0009]-[0014]; disclose a system and method for establishing a plausibility window (i.e. threshold range) between two sensors being during testing which can be utilized for establishing the settling time periods of Doll).
Goodwin, Law, Doll, and Schmitt are analogous art because they are from the same field of endeavor or similar problem solving area, of sensor testing and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining a period of time between two sensors values are within a threshold range of one another as taught by Schmitt with the known system of a redundant sensor and controller system as taught by Goodwin, Law, and Doll to achieve the known result of more efficient testing and control of a redundant sensor system. One would be motivated to combine the cited art of reference in order to provide a method for providing indication to a driver as well as modifying functioning of safety systems as taught by Schmitt (paragraph [0019]).

Claims 28, 35, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US Patent 4,654,846) in view of Law et al. (US PGPUB 20040199364) in view of Doll et al. (US PGPUB 20070150136) in further view of Bechtler et al. (US PGPUB 20110066319).

Regarding Claims 28, 35, and 42; the combination of Goodwin, Law, and Doll appear silent on; The sensor device of claim 24, wherein the test control unit is further to: determine that the first output and the second output differ by a threshold amount; and wherein the test control unit, when performing the first test, is to: perform the first test based on determining that the first output and the second output differ by the threshold amount.
However, Bechtler teaches; The sensor device of claim 24, wherein the test control unit is further to: determine that the first output and the second output differ by a threshold amount; and wherein the test control unit, when performing the first test, is to: perform the first test based on determining that the first output and the second output differ by the threshold amount. (Bechtler; at least paragraphs [0006]-[0007]; disclose a vehicle sensor testing/fault detection system in which a test is initiated by comparing the difference of fastest speed sensor (first output) to the slowest speed sensor (second output) to a threshold for a period of time)
Goodwin, Law, Doll, and Bechtler are analogous art because they are from the same field of endeavor or similar problem solving area, of sensor testing and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of initiating a test based upon a difference of two detected sensor values as taught by Bechtler with the known system of a redundant sensor and controller system as taught by Goodwin, Law, and Doll to achieve the known result of more efficient testing and control of a redundant sensor system. One would be motivated to combine the cited art of reference in order to provide a method for determining a continued fault condition exists within a sensor as taught by Bechtler (paragraph [0005]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        /ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117